Citation Nr: 1827780	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-47 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from April 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

After waiving his right to a hearing before the Board in a January 2011 correspondence, the Veteran and his wife testified at an informal hearing before a Decision Review Officer in September 2011.  

In a May 2014 Board decision, the Veteran's claim was denied.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2014, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the May 2014 Board decision.  The Board then remanded the Veteran's claim in December 2014 for additional development.  In a May 2017 Board decision, the Veteran's claim was again denied.  The Veteran again appealed his claim to the Court.  In a February 2018 Order, the Court granted a JMR, vacating and remanding the May 2017 Board decision.  The claim is now before the Board for adjudication of the issue of entitlement to service connection for hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Court granted a JMR in order for VA to address whether the National Academy of Sciences (NAS) Institute of Medicine's Veteran's and Agent Orange: Update 2010 (2010 Update) and the Secretary's statements in the Federal Registry regarding the analysis of hypertension satisfied the low threshold of indicating that the Veteran's hypertension may be related to his in-service herbicide agent exposure.  

The Board acknowledges that the Veteran was afforded VA examinations in August 2015 and in June 2016.  However, as the Court pointed out in its February 2018 Order, in neither opinion did the examiner mention the 2010 Update or indicate what literature was reviewed.  Because it is not clear whether the prior VA examiner considered the NAS article in rendering a nexus opinion, and because the evaluation of said evidence was the basis and directive of the August 2014 Court remand, the Board must remand for an addendum opinion to address the aforementioned evidence.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the August 2015 VA examiner, or another appropriate clinician if the August 2015 VA examiner is not available, to provide a supplemental medical opinion in this case.  

After reviewing the claims file, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hypertension was caused or aggravated by exposure to herbicide agent(s) during service.  In rendering the opinion, the examiner is to specifically address the NAS Institute of Medicine's Veteran's and Agent Orange: Update 2010 and the Secretary's statements in the Federal Registry regarding the analysis of hypertension.  

The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached.

The examiner need only physically examine the Veteran if a physical examination is necessary to render an adequate opinion.  Any and all diagnostic testing which the VA examiner deems necessary should be scheduled and performed.

The examiner should provide a complete rationale for all conclusions reached.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




